      Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 1 of 27




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

JOSEPH HENRY, FRANCIS FALLS, and )
STEPHAN NAMISNAK, individuals,   )                   Case No:
                                 )
          Plaintiffs,            )                   Judge:
                                 )
v.                               )                   Magistrate Judge:
                                 )
NEW ORLEANS CITY,                )
                                 )
                                 )
          Defendant              )
                                 )


                                         COMPLAINT

       Plaintiffs, JOSEPH HENRY, FRANCIS FALLS, and STEPHAN NAMISNAK,

individuals, by and through their undersigned counsel, hereby file this Complaint and sue the

NEW ORLEANS CITY (“DEFENDANT”), as the entity responsible for the curb cuts in New

Orleans, for injunctive and declaratory relief, damages (nominal and compensatory), and

attorneys’ fees and costs pursuant to Title II of the Americans with Disabilities Act, 42 U.S.C. §

12131 et seq. (“Americans with Disabilities Act” or “ADA”), and the Rehabilitation Act of 1973,

29 U.S.C. § 794 et seq. (“Rehabilitation Act”) and states as follows:

                                        BACKGROUND

1.     For the purposes of this Complaint, the term “Curb Ramp” shall refer to a short ramp

       cutting through a curb at a pedestrian crossing that provides an accessible route that

       people with disabilities can use to safely transition from a roadway to a sidewalk and vice

       versa. To be clear, this Complaint solely pertains to the lack of Curb Ramps in the City of

       New Orleans. While this lawsuit refers to sidewalks as well as curbs, this lawsuit does

       not pertain to the overall condition of the sidewalks within the City of New Orleans.
      Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 2 of 27




2.     On June 15, 2013, the Department of Public Works (“DPW”) for the City of New

       Orleans issued an Americans with Disabilities Act Transition Plan (“Transition Plan”) to

       “address accessibility needs for persons with disabilities living and visiting the city.”1 On

       March 7, 2018, DEFENDANT issued an updated version of the Transition Plan.2

3.     DEFENDANT, through the DPW, is the entity responsible for authorizing the planning,

       design, construction, operation, and maintenance of public street rights-of-way and

       related activities.

4.     The Transition Plan clearly states that the New Orleans DPW is “the entity responsible

       for authorizing the planning, design, construction, operation, and maintenance of public

       street rights-of-way and related activities.”3

5.     DEFENDANT acknowledged its obligations under the ADA by stating on its ADA

       webpage that it is “adamant” about the ADA and that it is “is striving to make all City

       programs, services and facilities accessible to all persons, especially those with

       disabilities.”4

6.     Despite its stated commitment to the ADA, DEFENDANT has and continues to violate

       the ADA by failing to provide equal access at its curb cuts for disabled patrons, including

       Plaintiffs, by failing to install compliant Curb Ramps.

7.     Upon information and belief, many, if not all, of the curbs in New Orleans are owned by

       DEFENDANT.


1
  https://www.nola.gov/dpw/ada-transition-plan/ (last accessed January 19, 2021).
2
  https://www.nola.gov/dpw/documents/ada-transition-plan-3-7-18-update/ (last accessed
January 19, 2021), hereinafter referred to as “Transition Plan.”
3
  Transition Plan at 6.
4
  https://www.nola.gov/ada/ (last accessed January 19, 2021).
                                                  2
      Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 3 of 27




8.    Upon information and belief, to the extent DEFENDANT does not own portions of the

      curbs, DEFENDANT nonetheless operates those curbs as it has the right to repair or

      rebuild those curbs under the local municipal code.

9.    Pursuant to Sec. 146-190 of the New Orleans Code of Ordinances, in the case of existing

      sidewalks, when the installation of a sidewalk is in the interest of public safety, or when a

      property owner creates or causes a defect in an existing sidewalk, the director of the

      DPW may pave or repave such sidewalk. Upon the determination by a hearing officer

      that a property owner created or caused a sidewalk defect adjacent to their property, the

      director of the DPW works shall issue a statement of costs against the property owner for

      the cost of such work. Failure of the property owner to pay the costs shall result in a lien

      against the property.

10.   Upon information and belief, this is equally applicable to the curbs in the City of New

      Orleans.

11.   Upon information and belief, to the extent DEFENDANT does not own portions of the

      sidewalks and curbs, DEFENDANT nonetheless operates those sidewalks and curbs by

      requiring their usage by the public.

12.   Pursuant to the New Orleans Code of Ordinances, where a sidewalk is provided, it is

      illegal for any pedestrian to walk along or upon an adjacent roadway. See Sec. 154-1607

      of the New Orleans Code of Ordinances.

13.   Therefore, the sidewalks and curbs in the City of New Orleans are not only a program or

      service offered by DEFENDANT for use by the general public, but actually constitute a

      compulsory government service which DEFENDANT requires that its citizens to use.


                                                3
      Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 4 of 27




14.   Despite the compulsory nature of DEFENDANT’s sidewalk and curbs program,

      DEFENDANT has and continues to violate Title II of the Americans With Disabilities

      Act (“ADA”) and the Rehabilitation Act of 1973 by failing to bring its existing curbs into

      compliance with the requirements of the ADA by not installing Curb Ramps.

15.   With regards to PLAINTIFFS’ request for nominal damages, it is their position that even

      an award of nominal damages would confer significant civil rights to the public, as a

      judgment in her favor against DEFENDANT, regardless of the amount, would deter

      DEFENDANT from discriminating against individuals with disabilities in the future.

                              JURISDICTION AND PARTIES

16.   This is an action for declaratory and injunctive relief pursuant to Title II of the Americans

      with Disabilities Act, 42 U.S.C. §12131 et seq., (see also 28 U.S.C. § 2201 and § 2202),

      and for Plaintiff’s claims arising from 29 U.S.C. §794 et seq. (Rehabilitation Act). This

      Court is vested with original jurisdiction pursuant to 28 U.S.C. § 1331 and 1343.

17.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the

      DEFENDANT’s Property, which is the subject of this action, is located in Orleans Parish,

      Louisiana.

18.   Plaintiff JOSEPH HENRY is a resident of the State of Louisiana, Orleans Parish.

19.   MR. HENRY is a qualified individual with a disability under the ADA. MR. HENRY has

      paraplegia due to a spinal cord injury.

20.   Due to his disability, MR. HENRY is substantially impaired in several major life

      activities. Specifically, MR. HENRY is unable to ambulate without assistance of a

      wheelchair.


                                                4
      Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 5 of 27




21.   Plaintiff FRANCIS FALLS is a resident of the State of Louisiana, Orleans Parish.

22.   MR. FALLS is a qualified individual with a disability under the ADA. MR. FALLS has

      paraplegia as a result of a spinal injury.

23.   Due to his disability, MR. FALLS is substantially impaired in several major life

      activities. Specifically, MR. FALLS is unable to ambulate without assistance of a

      wheelchair.

24.   Plaintiff STEPHAN NAMISNAK is a resident of the State of Louisiana, Orleans Parish.

25.   MR. NAMISNAK is a qualified individual with a disability under the ADA. MR.

      NAMISNAK has Muscular Dystrophy.

26.   Due to his disability, MR. NAMISNAK is substantially impaired in several major life

      activities. Specifically, MR. NAMISNAK is unable to ambulate without assistance of a

      wheelchair.

27.   Upon information and belief, DEFENDANT is the political entity responsible for

      owning, administering, operating, and maintaining the sidewalks and curbs within the

      City of New Orleans. As discussed above, however, to the extent DEFENDANT does not

      own some of the sidewalks or curbs in the City of New Orleans, it is nonetheless

      responsible for their construction, repair, replacement, and/or maintenance.

28.   DEFENDANT is responsible for complying with the obligations of the ADA.

29.   All events giving rise to this lawsuit occurred in Orleans Parish, Eastern District of

      Louisiana.




                                                   5
      Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 6 of 27




                                       COUNT I
                            VIOLATION OF TITLE II OF THE ADA

30.   PLAINTIFFS reallege and reaver paragraphs 1-28 as if they were expressly restated

      herein.

31.   Upon information and belief, DEFENDANT is a public entity, subject to the ADA, and is

      responsible for the property which forms the basis of this suit: the curbs and directly

      adjacent sidewalk areas which are located in New Orleans, Louisiana (hereinafter

      referred to as the “Property”).

32.   The Property provides an area where citizens can walk outside of the public way and are

      supposed to serve as a transition from the street to the sidewalk, outside of the dangers of

      vehicular traffic.

33.   When DEFENDANT constructs, repairs, replaces, or maintains sidewalks and curbs, it

      promotes the general public’s convenience by overcoming a collective action problem

      and allowing citizens to focus on other ventures. Moreover, when DEFENDANT builds

      or alters a sidewalk or curb, it helps meet a general demand for the safe movement of

      people and goods.

34.   In common understanding, DEFENDANT provides a service to its citizens when it

      supervises curbs in the City of New Orleans. Additionally, by requiring its citizens to use

      the Property under penalty of fine, DEFENDANT makes this governmental service

      compulsory.

35.   As stated by the Fifth Circuit in the case of Frame v. City of Arlington “If a city official

      authorizes a public sidewalk to be built in a way that is not readily accessible to disabled

      individuals without adequate justification, the official denies disabled individuals the


                                                  6
         Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 7 of 27




          benefits of that sidewalk no less than if the official poured the concrete himself.”5

36.       Upon information and belief, DEFENDANT develops and provides the services and

          programs offered at the Property.

37.       PLAINTIFFS have used, or attempted to use, numerous sidewalks across the City of New

          Orleans in the past.

38.       MR. HENRY lives on Fig Street in New Orleans; MR. FALLS lives on Clio Street in

          New Orleans; and MR. NAMISNAK lives on Pacific Avenue in New Orleans.

          PLAINTIFFS are residents of the City of New Orleans and they travel throughout the

          City in the course of their daily activities.

39.       PLAINTIFFS have tried to use the architectural features offered at numerous sidewalks

          and curbs but have experienced great difficulty as a result of noncompliant features,

          including but not limited to curbs without Curb Ramps.

40.       PLAINTIFFS intend on attempting to utilize the sidewalks and curbs offered by

          DEFENDANT in the near future, but fear that they will continue to encounter great

          difficulty as a result of the lack of Curb Ramps.

41.       PLAINTIFFS tried to use the architectural features offered Property, but experienced

          great difficulty as a result of the lack of Curb Ramps.

42.       As a result of DEFENDANT’s discrimination, PLAINTIFFS have been unable to fully

          utilize the sidewalks which are offered by DEFENDANT. Instead, PLAINTIFFS are

          often forced to roll their respective wheelchairs in the public street due to the lack of

          Curb Ramps in the City of New Orleans.


5
    657 F. 3d 215, 226 (5th Cir. 2001).


                                                          7
      Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 8 of 27




43.   Many of the barriers discussed below put PLAINTIFFS in danger of physical injury and

      personal harm. For example, PLAINTIFFS are at risk of physical injury and personal

      harm as a result of having to roll their wheelchairs in the street. When rolling their

      wheelchairs in the street, PLAINTIFFS are low to the ground and could be struck by

      passing vehicles.

44.   Further, PLAINTIFFS are at risk of criminal deprivation of their rights in the form of a

      monetary fine. As discussed above, pursuant to Sec. 146-190 of the New Orleans Code of

      Ordinances, PLAINTIFFS could be fined for rolling their wheelchairs in the street when

      they are unable to utilize the otherwise inaccessible sidewalks offered by DEFENDANT.

45.   PLAINTIFFS are aware that at any moment while riding their wheelchair in the street,

      when they are unable to utilize the otherwise inaccessible sidewalks offered by

      DEFENDANT, they could be ticketed by a police officer. PLAINTIFFS are also aware

      that the police officer has the complete discretion as to whether to issue them a ticket.

46.   Therefore, disabled individuals like PLAINTIFFS are faced with an impossible choice:

      They can either risk personal harm by attempting to use inaccessible sidewalks and curbs

      (by possibly tipping over) or they can risk being subjected to a criminal fine for riding

      their wheelchair in the public street or being hit by a passing vehicle. By failing to

      provide accessible sidewalks, DEFENDANT discriminates against PLAINTIFFS and

      puts them at risk of serious personal injury or death.

47.   The barriers discussed below are excluding PLAINTIFFS from the programs and

      activities offered at the Property.

48.   PLAINTIFFS plan to and will visit the Property in the future to determine if the barriers



                                                   8
       Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 9 of 27




       to access alleged herein have been modified.

              City of New Orleans: ADA Transition Plan for Public Rights-of-Way

49.    On June 15, 2013, the DPW issued the Transition Plan with a stated purpose to “ensure

       that facilities for pedestrian circulation and use located in the public right-of-way are

       readily accessible to and usable by pedestrians with disabilities in accordance with the

       Americans with Disabilities Act (ADA) and the U.S. Access Board Public Right of Way

       Accessibility Guidelines (PROWAG).”6

50.    The Transition Plan included a prioritization methodology to determine which

       intersections would receive the highest priority in addressing accessibility needs by

       adding ADA compliant Curb Ramps.7 Intersections were prioritized based on important

       land uses, including their proximity to major roadways, government buildings, major

       commercial centers, and transit centers.8 The DPW then collaborated with other agencies

       and organizations to conduct a geospatial analysis and rank priority intersections for

       accessibility improvements throughout New Orleans by creating ADA compliant Curb

       Ramps. The result was a set of ranked intersections with “priority areas.”9

51.    The priority areas include Algiers Point, Canal St./Mid City, Carrollton, Central Business

       District, Esplanade and Wisner, French Quarter, Gentilly Blvd, Lower Garden District,

       Martin Luther King Blvd, Medical District, Methodist Hospital, St Charles at

       Tulane/Loyola, St Claude and Franklin, and Touro.10


6
  Transition Plan at 5.
7
  Transition Plan at 8.
8
  Transition Plan at 8.
9
  Transition Plan at 9.
10
   Transition Plan at 9.


                                                   9
        Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 10 of 27




52.       Within each priority area, a separate priority level was assigned, ranked 1-6, with a

          separate time horizon for the completion of each respective priority level.

                              Priority Level                           Time Frame
                                     1                             3 years (2012-2015)
                                     2                             5 years (2012-2017)
                                     3                            10 years (2012-2022)
                                     4                            15 years (2012-2027)
                                     5                            25 years (2012-2037)
                                     6                            35 years (2012-2047)

53.       The list of specific curbs scheduled for remediation in Priority Level 1 is provided in

          Appendix G of the Transition Plan:11

54.       The Transition Plan does not contain detailed schedules for specific curbs in Priority

          Levels 2-6.

55.       On September 25, 2020, undersigned counsel sent a public records request to the City of

          New Orleans, requesting the schedule for Priority Levels 2-6. On September 29, 2020, a

          representative of the City Attorney’s Office responded that the City of New Orleans does

          not have records responsive to the request and that the DPW advised that no such

          schedule exists.

56.       Upon information and belief, DEFENDANT has failed to identify which curbs it has

          designated for remediation outside of the curbs identified in Priority Level 1.




11
     Transition Plan at 37.


                                                      10
        Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 11 of 27




57.       DEFENDANT’s surveyors identified Curb Ramps that are inaccessible at the below

          intersections in and around the Martin Luther King Blvd priority area and assigned a date

          for scheduled completion:12

Target         Street         Cross       Intersectio   # of ramps   Signal   State road   Date of
area                          Street      n ID          to                                 scheduled
                                                        construct                          completio
                                                        /improve                           n
Martin         S              Thalia      8455          2            -        Yes          Dec-11
Luther         Claiborne      Street
King Blvd      Avenue
Martin         Martin         S           8509          4            Yes      Yes          Dec-11
Luther         Luther         Claiborne
King Blvd      King           Avenue
Martin         S Derbigny     Josephine   8534          5            -        -            Dec-13
Luther         Street         Street
King Blvd
Martin         Martin         Willow      8603          8            -        -            Dec-13
Luther         Luther         Street
King Blvd      King
Martin         S              Josephine   8628          4            -        Yes          Dec-11
Luther         Claiborne      Street
King Blvd      Avenue
Martin         Martin         Clara       8737          8            -        -            Dec-13
Luther         Luther         Street
King Blvd      King
Martin         Terpsichor     Magnolia    8851          5            -        -            Dec-13
Luther         e Street       Street
King Blvd
Martin         Martin         Magnolia    8853          8            -        -            Dec-13
Luther         Luther         Street
King Blvd      King




12
     Transition Plan at 77.


                                                        11
      Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 12 of 27


Martin      Martin      Freret       8961       6           -           -           Dec-13
Luther      Luther      Street
King Blvd   King
Martin      Martin      Simon        9324       12          Yes         -           Dec-13
Luther      Luther      Bolivar
King Blvd   King        Avenue
Martin      S           Thalia       8509B      2           -           Yes         Dec-11
Luther      Claiborne   Street
King Blvd   Avenue
Martin      Martin      S            8853B      6           -           -           Dec-13
Luther      Luther      Robertson
King Blvd   King        Street
Martin      Martin      Lasalle      9324B      8           -           -           Dec-13
Luther      Luther      Street
King Blvd   King
Martin      Martin      S Liberty    9324C      2           -           -           Dec-13
Luther      Luther      Street
King Blvd   King
Martin      Simon       Thalia       9324D      8           -           -           Dec-13
Luther      Bolivar     Street
King Blvd   Avenue
Martin      Martin      Saratoga     9324E      8           -           -           Dec-13
Luther      Luther      Street
King Blvd   King
Martin      Simon       Terpsichor   9324F      8           -           -           Dec-13
Luther      Bolivar     e Street
King Blvd   Avenue
                                     TOTAL      104
58.    As illustrated in the above table, the accessibility improvements to Martin Luther King

       Blvd were set to be completed by December of 2011 and 2013, respectively.

59.    Upon information and belief, more than nine and seven years respectively past

       DEFENDANT’s own deadline, the overwhelming majority of the improvements

       scheduled in the Martin Luther King Blvd priority area have not been completed and

       these intersections remain inaccessible to individuals who use wheelchairs for mobility

       due to the lack of Curb Ramps.




                                                12
        Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 13 of 27




60.       Surveyors identified Curb Ramps that are inaccessible at the below intersections in and

          around the Algiers Point priority area and assigned a date for scheduled completion:13

Target         Street         Cross        Intersectio   # of ramps   Signalized   State   Date of
area                          Street       n ID          to                        road?   scheduled
                                                         construct/                        completio
                                                         improve                           n
Algiers        Verret         Evelina      7978          4            -            -       Dec-14
Point          Street         Street
Algiers        Evelina        Olivier      8020          4            -            -       Dec-14
Point          Street         Street
Algiers        Evelina        Vallette     8074          4            -            -       Dec-14
Point          Street         Street
Algiers        Opelousas      Evelina      8103          13           -            -       Dec-14
Point          Avenue         Street
Algiers        Opelousas      Elmira       8135          12           -            -       Dec-14
Point          Avenue         Avenue
Algiers        Opelousas      Vallette     8169          11           -            -       Dec-14
Point          Avenue         Street
Algiers        Opelousas      Verret       8175          11           -            -       Dec-14
Point          Avenue         Street
Algiers        Opelousas      Belleville   8176          11           -            -       Dec-14
Point          Avenue         Street
Algiers        Slidell        Nunez        8297          8            -            -       Dec-14
Point          Street         Street
Algiers        Slidell        Verret       8298          5            -            -       Dec-14
Point          Street         Street
Algiers        Slidell        Elmira       8299          4            -            -       Dec-14
Point          Street         Street
Algiers        Seguin         Evelina      8103B         3            -            -       Dec-14
Point          Street         Street
Algiers        Opelousas      Olivier      8175B         9            -            -       Dec-14
Point          Avenue         Street
Algiers        Opelousas      Nunez        8175C         10           -            -       Dec-14
Point          Avenue         Street
Algiers        Slidell        Vallette     8298B         5            -            -       Dec-14
Point          Street         Street
                                           TOTAL         114

61.       As illustrated in the above table, the improvements to Algiers Point were set to be


13
     Transition Plan at 78.


                                                         13
      Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 14 of 27




       completed by December 2014.

62.    Upon information and belief, more than six years past DEFENDANT’s own deadline, the

       overwhelming majority of the improvements in the Algiers Point priority area have not

       been completed and these intersections remain inaccessible to individuals who use

       wheelchairs for mobility.

63.    Further, despite claiming in the Transition Plan that modifications in priority levels 2-6

       will be completed, DEFENDANT has not even identified which intersections belong in

       in priority levels 2-6. For example, the Transition Plan states that Level 2 intersections

       will be modified by 2017, however there exists no listing of the intersections in Level 2.

64.    Ultimately, when the curb program/service across the City of New Orleans is viewed in

       its entirety, it is not readily accessible to or usable by individuals with disabilities who

       use wheelchairs.

                  Plaintiffs’ Requests for Reasonable Accommodation/Modification

65.    On October 13, 2020, attorney Andrew Bizer sent DPW a request for reasonable

       accommodation/modification on behalf of MR. FALLS.

66.    By and through MR. FALLS’ letter, MR. FALLS explained the nature of his disability,

       his limitations, and his needed accommodations.

67.    In his written request for accommodation, MR. FALLS requested that DEFENDANT

       install ADA compliant Curb Ramps at the following intersections:

          a.   Martin Luther King Jr. Blvd & Willow Street
          b.   Martin Luther King Jr. Blvd & Clara Street
          c.   Martin Luther King Jr. Blvd & Magnolia Street
          d.   Martin Luther King Jr. Blvd & Willow Street
          e.   Martin Luther King Jr. Blvd & S. Robertson Street
          f.   Martin Luther King Jr. Blvd & S. Liberty Street

                                                  14
        Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 15 of 27




              g.   Martin Luther King Jr. Blvd & Saratoga Street
              h.   Simon Bolivar Avenue & Martin Luther King Jr. Blvd
              i.   Simon Bolivar Avenue & Thalia Street
              j.   Simon Bolivar Avenue & Terpsichore Street
68.       Of note, the Curb Ramps at the above intersections were scheduled to be modified by

          December 2013 according to the Transition Plan.14 Thus, seven years past the expected

          completion date, DEFENDANT has not met its own goals for ADA compliance.

69.       On October 13, 2020, attorney Andrew Bizer sent DPW a request for reasonable

          accommodation/modification on behalf of MR. NAMISNAK.

70.       By and through MR. NAMISNAK’S letter, MR. NAMISNAK explained the nature of his

          disability, his limitations, and his needed accommodations.

71.       In his written request for accommodation, MR. NAMISNAK requested that

          DEFENDANT install ADA compliant Curb Ramps at the following intersections:

              a.   Slidell Street & Nunez Street
              b.   Slidell Street & Verret Street
              c.   Opelousas Ave & Bouny Street & Evelina St. & Teche Street
              d.   Opelousas Ave & Verret Street
              e.   Opelousas Ave & Olivier Street
              f.   Opelousas Ave & Elmira Avenue
              g.   Evelina Street & & Olivier Street
              h.   Evelina Street & Verret Street
              i.   Pelican Avenue & Verret Street
              j.   Vallette Street & Alix Street
              k.   Verret Street & Alix Street
              l.   Morgan Street & Bouny Street (approach to the ferry)
              m.   Delaronde Street & Bouny Street (approach to the ferry)
72.       Of note, Curb Ramps at intersections a-h were scheduled to be modified by December

          2014 according to the Transition Plan.15 Thus, six years past the expected completion


14
     Transition Plan at 77.
15
     Transition Plan at 78.


                                                    15
      Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 16 of 27




       date, DEFENDANT has not met its own goals for ADA compliance.

73.    On October 13, 2020, attorney Andrew Bizer sent DPW a request for reasonable

       accommodation/modification on behalf of MR. HENRY.

74.    By and through MR. HENRY’S letter, MR. HENRY explained the nature of his

       disability, his limitations, and his needed accommodations.

75.    In his written request for accommodation, MR. HENRY requested that DEFENDANT

       install ADA compliant Curb Ramps at the following intersections:

          a.   Fig Street & General Ogden Street
          b.   Fig Street & Eagle Street
          c.   Eagle Street & Pritchard Place
          d.   Eagle Street & Apricot Street
          e.   Leonidas Street & Apple Street
          f.   Leonidas Street & Panola Street
          g.   Leonidas Street & Spruce Street
          h.   Leonidas Street & Cohn Street
          i.   Leonidas Street & Green Street
          j.   Leonidas Street & Birch Street
          k.   Leonidas Street & Willow Street
          l.   Willow Street & Joilet Street
          m.   Willow Street & Cambronne Street

76.    The intersections identified by PLAINTIFFS are not an exhaustive list of all inaccessible

       Curb Ramps that PLAINTIFFS have encountered in the City of New Orleans. Instead,

       they are a representative sample of the inaccessible intersections PLAINTIFFS have

       encountered through their travels as residents of the City of New Orleans. PLAINTIFFS

       require a full inspection of DEFENDANT’s Property—or an exemplar inspection—in

       order to identify all the areas of non-compliance with the ADA.

77.    In all of the aforementioned requests for accommodation/modification, PLAINTIFFS

       further requested that DEFENDANT develop a comprehensive plan for the installation of

       ADA complaint curb cuts throughout the City of New Orleans, allocate necessary

                                                   16
      Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 17 of 27




       funding for the installation of said modifications, and engage in a good-faith, interactive

       dialogue with undersigned concerning PLAINTIFFS’ requests for reasonable

       accommodation. PLAINTIFFS requested that DEFENDANT respond to their requests by

       December 31, 2020.

78.    According to certified mail return receipts, DEFENDANT received the requests for

       accommodation/modification on October 19, 2020.

79.    To date, DEFENDANT has not even bothered to respond to PLAINTIFFS’ requests for

       accommodation/modification.

80.    By failing to even respond to PLAINTIFFS’ requests for reasonable accommodation,

       DEFENDANT constructively denied said requests for accommodation.

81.    The barriers discussed below are excluding PLAINTIFFS from the ability to

       independently and safely use the sidewalks and curbs.

82.    PLAINTIFFS plan to and will visit the Property to determine if the barriers to access

       alleged herein have been modified.

83.    Upon information and belief, DEFENDANT has discriminated, and is continuing to

       discriminate, against PLAINTIFFS in violation of the ADA by excluding and/or denying

       PLAINTIFFS the benefits of its services, programs, and/or activities by failing to, inter

       alia, have accessible facilities within five (5) years of January 26, 1992. PLAINTIFFS’

       visits to the Property shows that the program, when viewed in its entirety, is not

       accessible.

84.    By and through its conduct detailed above, and its choice not to accommodate Plaintiffs

       despite their express request for an accommodation—or even respond to their requests for



                                                  17
        Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 18 of 27




          accommodation—DEFENDANT              committed      intentional    discrimination   against

          PLAINTIFFS.

85.       DEFENDANT has failed to provide Program Access for its sidewalks and curbs:

          A.     Failure to Modify Existing Sidewalks and Curbs to Make Them Accessible:

           I.        Pursuant to the Department of Justice Regulations published for the ADA: “A

                     public entity shall operate each service, program, or activity so that the

                     service, program, or activity, when viewed in its entirety, is readily accessible

                     to and usable by individuals with disabilities.” 35 C.F.R. §35.150.

          II.        There are numerous curbs throughout the City of New Orleans which are

                     completely lacking a Curb Ramp, as is set forth in 1991 ADAAG 4.7, et. seq.

                     As a result of the lack of compliant Curb Ramps, PLAINTIFFS have

                     encountered difficulties utilizing the curbs and sidewalks offered in the City

                     of New Orleans. The lack of a Curb Ramps makes it impossible for a disabled

                     patron to safely transition from the sidewalk to the street.

         III.        According to the Transition Plan, a total of 104 Curb Ramps in the Martin

                     Luther King Blvd priority area need to be constructed or improved.16

         IV.         A total of 114 Curb Ramps in the Algiers Point priority area need to be

                     constructed or improved.17

          V.         Upon information and belief, many of the intersections in the Leonidas and

                     Hollygrove neighborhoods lack Curb Ramps, including but not limited to

                     intersections along Leonidas Street, Fig Street, Eagle Street, and Willow

16
     Transition Plan at 77.
17
     Transition Plan at 78.


                                                      18
      Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 19 of 27




                    Street.

      VI.           The above-referenced intersections are not an exhaustive list of the

                    inaccessible intersections that PLAINTIFFS have encountered in the City of

                    New Orleans. PLAINTIFFS require a full inspection of DEFENDANT’s

                    Property—or an exemplar inspection—in order to identify all the areas of

                    non-compliance with the ADA.

      VII.          On the whole, DEFENDANT has failed to modify its existing curbs so to that,

                    when viewed in its entirety, the existing curbs in the City of New Orleans are

                    accessible to and usable by individuals with disabilities.

86.    42 U.S.C. § 12133 provides: “[t]he remedies, procedures, and rights set forth in section

       794 of Title 29 shall be the remedies, procedures, and rights this subchapter provides to

       any person alleging discrimination on the basis of disability in violation of section 12132

       of this title.”

87.    DEFENDANT has discriminated against PLAINTIFFS by denying them full access to

       the services, programs, and/or activities by failing to make its facilities readily accessible

       as required by U.S.C. §12132 and its implementing regulations 28 C.F.R. Part 35.101-

       35.190 et. seq.

88.    DEFENDANT has discriminated against PLAINTIFFS by denying them full access to

       the services, programs, and/or activities by failing to maintain its facilities in a readily

       accessible condition, as is required by 28 C.F.R. Part 35.133.

89.    DEFENDANT has discriminated, and is continuing to discriminate, against

       PLAINTIFFS in violation of the ADA by excluding and/or denying PLAINTIFFS the full



                                                    19
      Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 20 of 27




       and equal benefits of its services, programs, and/or activities by failing to, inter alia, have

       accessible facilities. PLAINTIFFS personally experienced the numerous barriers to

       access on the Property discussed herein.

90.    28 C.F.R. § 35.130(4) states that “[a] public entity may not, in determining the site or

       location of a facility, make selections–(I) [t]hat have the effect of excluding individuals

       with disabilities from, denying them the benefits of, or otherwise subjecting them to

       discrimination...” DEFENDANT has violated this provision by providing its services,

       programs, and/or activities at an inaccessible facility.

91.    DEFENDANT discriminated against PLAINTIFFS by excluding them from participation

       in, and denying the benefits of, the services, programs, and/or activities at its Property

       because of PLAINTIFFS’ disabilities, all in violation of 42 U.S.C. § 12132.

92.    Upon information and belief, DEFENDANT continues to discriminate against

       PLAINTIFFS by failing to make reasonable modifications in policies, practices or

       procedures, when such modifications are necessary to afford all offered goods,

       services, programs, activities, facilities, privileges, advantages or accommodations to

       individuals with disabilities; and by failing to make such efforts that may be necessary to

       ensure that no individual with a disability is excluded, denied services, programs, and/or

       activities, segregated or otherwise treated differently than other individuals because of the

       absence of auxiliary aids and services.

93.    Upon information and belief, PLAINTIFFS have been denied access to, and have been

       denied the benefits of services, programs and/or activities of DEFENDANT’s Property,

       and have otherwise been discriminated against and damaged by DEFENDANT because



                                                    20
      Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 21 of 27




       of DEFENDANT’s discrimination, as set forth above. PLAINTIFFS will continue to

       suffer such discrimination, injury and damage without the immediate relief provided by

       the ADA as requested herein. Furthermore, as required by the ADA and other remedial

       civil rights legislation, to properly remedy DEFENDANT’s discriminatory violations and

       avoid piecemeal litigation, PLAINTIFFS require a full inspection of DEFENDANT’s

       Property—or an exemplar inspection—in order to catalogue and cure all the areas of non-

       compliance with the ADA.

94.    PLAINTIFFS have retained the undersigned counsel and are entitled to recover

       reasonable attorneys’ fees, costs and litigation expenses from DEFENDANT pursuant to

       42 U.S.C. § 12205 and 28 C.F.R. § 35.175.

95.    PLAINTIFFS are without adequate remedy at law and are suffering irreparable harm.

96.    Under the ADA, this Court is provided authority to grant PLAINTIFF’S injunctive relief

       including an order DEFENDANT to alter the Property to make those facilities, and/or

       programs, and/or activities, readily accessible and useable to PLAINTIFFS and all other

       persons with disabilities as defined by the ADA.

                                      COUNT II
                        VIOLATION OF THE REHABILITATION ACT

97.    PLAINTIFFS adopt and re-allege the allegations contained in paragraphs 1-92 as if fully

       stated herein.

98.    PLAINTIFFS bring this claim against DEFENDANT, based upon the Rehabilitation Act,

       29 U.S.C. §794, et seq.

99.    The Rehabilitation Act provides that:

              No otherwise qualified individual with handicaps in the United


                                                 21
       Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 22 of 27




                States, as defined by 7(8) [29 USCS § 706(8)], shall, solely by
                reason of his or her handicap, be excluded from the participation in,
                be denied the benefits of, or be subjected to discrimination under
                any program or activity receiving Federal financial assistance or
                under any program or activity conducted by any Executive agency
                or by the United States Postal Service. 29 U.S.C. § 794(a).

100.    Upon information and belief, as set forth herein, DEFENDANT has violated the

        Rehabilitation Act by intentionally excluding PLAINTIFFS, solely by reason of their

        disabilities, from the participation in, and denying them the benefits of, and have

        otherwise subjected them to discrimination under, DEFENDANT’s programs and

        activities.

101.    Upon information and belief, a non-exclusive list of DEFENDANT’s violations of the

        Rehabilitation Act and discriminatory conduct against PLAINTIFFS are evidenced by:

        A.      Denying PLAINTIFFS access to, and the opportunity to participate in or benefit

                from, the aids, benefits, activities, programs, accommodations and services

                offered at the Property;

        B.      By otherwise limiting PLAINTIFFS in the enjoyment of the rights, privileges,

                advantages and opportunities enjoyed by individuals without disabilities who

                receive DEFENDANT's aids, benefits and services;

        C.      Making facility site or location selections that have the effect of discriminating

                against individuals with disabilities and excluding them from and denying them

                the benefits of, and defeating or substantially impairing the accomplishment of the

                objectives of, the services, programs and activities offered by DEFENDANT at

                the Property;

        D.      Failing to administer services, programs and activities in the most integrated


                                                   22
       Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 23 of 27




               setting appropriate to the needs of PLAINTIFFS;

        E.     Excluding     PLAINTIFFS       from    participation   in,   and    the   benefits   of,

               DEFENDANT's services programs and activities as a result of DEFENDANT's

               Property being inaccessible to or unusable by PLAINTIFFS; and

102.    Upon information and belief, there are additional, ongoing violations of the

        Rehabilitation Act at the Property which PLAINTIFFS are more likely than not going to

        encounter upon their future visits to the subject premises. PLAINTIFFS bring this action:

        A.     To redress injuries suffered as a result of DEFENDANT's discriminatory actions

               and inactions set forth herein;

        B.     To reasonably avoid further and future injury to PLAINTIFFS as a result of

               DEFENDANT’s ongoing failure to cease their discriminatory practices as set

               forth in this action, including correcting violations of the Act;

        C.     To ensure DEFENDANT’s Property is accessible as required by the relevant

               applications of Title II of the ADA;

        D.     To be made whole and ensure future compliance; and

        E.     To reasonably avoid future ADA and Rehabilitation Act litigation involving the

               same Property and under the same laws as set forth herein with its concomitant

               impact on otherwise scarce judicial resources.

103.    Only through a complete inspection of the Property and related facilities, undertaken by

        PLAINTIFFS and/or their representatives, can all said violations be identified and cured

        so as to ensure access for the disabled, the primary purpose of this action.

104.    Upon information and belief, DEFENDANT is the recipient of federal funds.



                                                     23
       Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 24 of 27




105.    Upon information and belief, as the recipient of federal funds, DEFENDANT is liable for

        damages to PLAINTIFFS as a result of its acts and omissions constituting intentional

        discrimination.

106.    DEFENDANT          received   PLAINTIFFS’       respective    requests      for   reasonable

        accommodation / modification and had an opportunity to accommodate PLAINTIFFS.

        Despite receipt of their written requests for reasonable accommodation / modification,

        DEFENDANT failed to provide PLAINTIFFS with any accommodation / modification in

        response to their requests.

107.    DEFENDANT had knowledge of PLAINTIFFS’ disability, limitations, and requested

        accommodations.

108.    Despite   knowledge      of   PLAINTIFFS’      disability,   limitations,   and    requested

        accommodations, DEFENDANT failed to accommodate PLAINTIFFS. DEFENDANT’s

        failure to accommodate PLAINTIFFS when faced with their stated need constitutes

        intentional discrimination.

109.    As set forth above, PLAINTIFFS have been denied access to, and without the relief

        requested herein, will continue to be denied the access to the goods, services, programs,

        facilities, activities and accommodations offered by DEFENDANT solely by reason of

        their disability, and have otherwise been discriminated against and damaged solely by

        reason of their disability as a result of DEFENDANT’s Rehabilitation Act violations set

        forth above.

110.    PLAINTIFFS have been obligated to retain undersigned counsel for the filing and

        prosecution of this action, and undersigned counsel is incurring reasonable attorneys’



                                                  24
       Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 25 of 27




        fees, including costs and litigation expenses, incurred in this action. PLAINTIFFS are

        entitled to recover those attorneys’ fees, costs and litigation expenses from

        DEFENDANT pursuant to 29 U.S.C. §794(b).

111.    Pursuant to 29 U.S.C. §794(a) this Court is provided authority to grant PLAINTIFFS

        injunctive relief, including an order to alter the subject premises, facilities, services,

        activities, programs and accommodations to make them accessible to and useable by

        individuals with disabilities to the extent required by the Rehabilitation Act; and, granting

        PLAINTIFFS compensatory damages for DEFENDANT's discriminatory actions.

                                     PRAYER FOR RELIEF

        WHEREFORE, PLAINTIFFS pray that:

               A.      This Court issue a Declaratory Judgment that determines that

                       DEFENDANT is in violation of Title II of the Americans with Disabilities

                       Act;

               B.      This Court issue a Declaratory Judgment that determines that the property,

                       programs    and    activities    owned,   operated   and   administered    by

                       DEFENDANT is in violation of the Rehabilitation Act;

               C.      This Court grant permanent injunctive relief against DEFENDANT

                       Ordering it to cease violating the statutory and regulatory requirements of

                       the ADA and RA and that it be Ordered to take steps to bring the Property

                       into compliance with accessibility provisions and requirements of the

                       ADA and RA;

               D.      This Court grant permanent injunctive relief against DEFENDANT



                                                       25
Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 26 of 27




            including an Order to make all necessary alterations to the Property to

            make them readily accessible to and usable by individuals with disabilities

            to the extent required by the ADA; and to require DEFENDANT to

            make reasonable modifications in policies, practices or procedures,

            when such modifications are necessary to afford all offered goods,

            services, facilities, privileges, advantages or accommodations to

            individuals with disabilities;

       E.   This Court enter an Order directing Defendants to alter and modify the

            Property as appropriate and necessary to comply with the ADA and the

            Rehabilitation Act;

       F.   This Court award PLAINTIFFS monetary damages (including nominal

            damages) pursuant to ADA and/or Rehabilitation Act for the harmed caused

            by DEFENDANT’s intentional discrimination;

       G.   This Court award PLAINTIFFS reasonable attorneys’ fees, costs and

            litigation expenses pursuant to 29 U.S.C. § 794a(a)2 and 42 U.S.C. § 12205

            and 28 C.F.R. § 35.175; and

       H.   Such other relief as the Court deems just and proper, and/or is allowable

            under Title II of the ADA and the Rehabilitation Act.




                                         26
Case 2:21-cv-00107-NJB-DMD Document 1 Filed 01/19/21 Page 27 of 27




                                   Respectfully Submitted,


                                   BIZER & DEREUS, LLC
                                   Attorneys for Plaintiff

                                   /s/ Andrew D. Bizer
                                   ANDREW D. BIZER (LA # 30396)
                                   GARRET S. DEREUS (LA # 35105)
                                   EMILY A. WESTERMEIER (LA # 36294)
                                   3319 St. Claude Ave.
                                   New Orleans, LA 70117
                                   T: 504-619-9999; F: 504-948-9996
                                   Email: andrew@bizerlaw.com
                                          gdereus@bizerlaw.com
                                          ewest@bizerlaw.com




                                  27
